DETAILED ACTION
	This Office Action is in response to the amendment filed on January 21, 2022. Claims 1 - 25 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 21, 2022 has been entered and considered by the examiner. Based on the amendment to the drawings and claims to overcome the objections and the amendments to the claims to overcome the 101 and 112 rejections, with the 112 rejection amendment in more detail below, all objections and rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see page 12, section V. 35 U.S.C. 112(b) indefiniteness, filed on January 21, 2022, with respect to claims 3 - 7 have been fully considered and are persuasive. Specifically, the rejection based on “QC” being undefined in the claim, and while QC isn’t explicitly defined as quantum circuit, the recitation of “QCaaS” defined as “quantum circuits as a service” providing reasonable proof for support for “QC” being defined as quantum circuit in the claim and amended in the specification.  The rejections under 35 U.S.C. 112 of claims 3 - 7 have been withdrawn. 

Allowable Subject Matter
Claims 1 - 25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Johnson et al. (U.S. PG Pub 2017/0223094 A1) discloses a quantum computing as a service (QCaas), Richardson et al. (U.S. Patent 10,592,216 B1) discloses a cloud-based quantum computing simulation of resources, classical computing resources, simulation of quantum algorithm that may require more classical computing resources or more runtime than quantum computing resources, and using machine learning to analyze usage of quantum computing and the runtime, accuracy and/or cost of the previous runs, Garcia-Ramirez et al. (U.S. PG Pub 2015/0339417 A1) discloses simulation of a quantum circuit, including gates and the overall runtime for the simulation of a type of gate.
	Ahsan et al. (“Designing a Million-Qubit Quantum Computer Using a Resource Performance Simulator”) discloses an execution time using a classical computer, and reducing the execution time using a quantum computers, Hogaboam et al. (WO 2019217016 A1) discloses a quantum computer system with simulation component, which rely on different physical processes that cannot be easily simulated classically (in a classical or conventional computer), and Booth et al. (“Comparing and Integrating Constraint Programming and Temporal Planning for Quantum Circuit Compilation”) discloses quantum circuit compilation (QCC) using runtime to run a constraint programming (CP) program, storing its solution and perform execution with the remaining time in the fixed runtime.
	Additionally, Dadashikelayeh et al. (U.S. PG Pub 2017/0357539 A1) discloses a hybrid computing resource that includes both a quantum computer and a classical computer, in which computational tasks are distributed to both the quantum computer and the classical computer.
However, none of the references taken either alone or in combination with the prior art of record discloses a method comprising:
“populating a first parameter in a metadata data structure associated with the received QCC, the classical hardness score corresponding to the received QCC,
populating a second parameter in the metadata data structure associated with the received QCC, the quantum hardness score corresponding to the received QCC, and
transforming the received QCC into a library element, wherein the transforming comprises at least augmenting the received QCC with the metadata data structure”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claims  22 and 25: The prior art of Johnson et al. (U.S. PG Pub 2017/0223094 A1) discloses a quantum computing as a service (QCaas), Richardson et al. (U.S. Patent 10,592,216 B1) discloses a cloud-based quantum computing simulation of resources, classical computing resources, simulation of quantum algorithm that may require more classical computing resources or more runtime than quantum computing resources, and using machine learning to analyze usage of quantum computing and the runtime, accuracy and/or cost of the previous runs, Garcia-Ramirez et al. (U.S. PG Pub 2015/0339417 A1) discloses simulation of a quantum circuit, including gates and the overall runtime for the simulation of a type of gate.
	Ahsan et al. (“Designing a Million-Qubit Quantum Computer Using a Resource Performance Simulator”) discloses an execution time using a classical computer, and reducing the execution time using a quantum computers, Hogaboam et al. (WO 2019217016 A1) discloses a quantum computer system with simulation component, which rely on different physical processes that cannot be easily simulated classically (in a classical or conventional computer), and Booth et al. (“Comparing and Integrating Constraint Programming and Temporal Planning for Quantum Circuit Compilation”) discloses quantum circuit compilation (QCC) using runtime to run a constraint programming (CP) program, storing its solution and perform execution with the remaining time in the fixed runtime.
Additionally, Dadashikelayeh et al. (U.S. PG Pub 2017/0357539 A1) discloses a hybrid computing resource that includes both a quantum computer and a classical computer, in which computational tasks are distributed to both the quantum computer and the classical computer.
However, none of the references taken either alone or in combination with the prior art of record discloses for claim 22: a computer usable program product comprising one or more computer-readable storage media, and for claim 25: a computer system comprising:
“program instructions to populate a first parameter in a metadata data structure associated with the received QCC, the classical hardness score corresponding to the received QCC,

program instructions to transform the received QCC into a library element, wherein the transforming comprises at least augmenting the received QCC with the metadata data structure”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
February 2, 2022